Reese, J.
delivered the opinion of the court.
*267The defendant sued the plaintiff in error by warrant or summons before a justice of the peace, “in a plea,” as the summons says, “of debt under one hundred dollars.” The justice gave judgment for the plaintiff below, for the sum of forty-five dollars. The defendant appealed to the Circuit Court, where a verdict was rendered against him for about the same amount.
The defendant below was an officer, and had in his hands an execution in favor of the plaintiff, which he levied upon property of the execution debtor, sufficient to satisfy the execution. It did not appear whether he had collected the money or not. It seems that the chief controversy in the Circuit Court, as here, related to the form' of action, and to whether debt would lie.
The court charged the jury, that the officer could not be held liable on the ground of negligence or malfeasance in that form of action; but that if he had collected the money, or levied the execution upon property sufficient to satisfy the execution, as that would discharge the execution debtor, the defendant would become liable for the amount of the execution, and the action of debt might be maintained to enforce such legal liability.
We are of opinion, that this part of the charge is correct, namely: that the collection of the money or a levy upon personal property sufficient to satisfy the execution, will maintain the action of debt against the officer; but we are further of opinion, that as this case presented itself at the trial in the Circuit Court, and was for an amount below fifty dollars, and within the jurisdiction of the magistrate, if there had been doubt whether the action of debt would lie, it was not necessary to hold that that was the form of the action from any thing said in the warrant or summons. The several forms of action and the rules which govern them cannot be enforced and preserved in suits before justices. So that we have held at this term and heretofore that in such cases the statutes of limitation will be applied to the evidence and substance of the case, and not to any words indicating a form of action which the magistrate may choose to use in Ms summons or warrant. These words “of plea of debt,” *268must be moulded to apply to accounts, assumpsit, to damages for the non-compliance with a contract, or legal duty, &c. If held to the true meaning of technical words used by them, these domestic tribunals would involve the affairs of society in more than the confusion and difficulty necessarily incident to the administration of the laws by persons being so imperfectly acquainted with them.
Let the judgment be affirmed.